Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dorene Price conducted on January 7, 2022.
The application has been amended as follows.

In claims:

Claim 1, lines 3-4: changed “, p-type channel metal-oxide semiconductor (PMOS) transistor, bottom current source, and” to --and p-type channel metal-oxide semiconductor (PMOS) transistor and comprising bottom current source and--;
Claim 20, line 6: changed “, PMOS transistor, bottom current source, and top current source” to --and PMOS transistor and comprising bottom current source and top current source--.

Withdrawal of Previous Restriction Requirement
Claims 4-5, 8-9, 12-14, 17, and 19, directed to the non-elected species/invention, are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the previous restriction requirement is hereby withdrawn.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Reasons for Allowance
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to each independent claim, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, the differential input inverter pair comprises at least two NMOS transistors and at least two PMOS transistors, sources of the PMOS transistors associated with the differential input inverter pair operatively coupled to the top current source, the top current source operatively coupled to a power supply, sources of the NMOS transistors associated with the differential input inverter pair operatively coupled to the bottom current source, the bottom current source operatively coupled to ground, drains of the PMOS transistors associated with the differential input inverter pair and drains of the NMOS transistors associated with the differential input inverter pair operatively coupled to the folded cascode pair, gates of at least one of the PMOS transistors associated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842